ON REHEARING.
HUSTON, J.
— In filing petitions for rehearing the counsel are too often unmindful of or overlook the fact that this court in its investigation is of necessity confined to the record. If the record is incorrect, or fails to truly and fully present the facts, theie are methods provided by our rules for its corree*118tion. But upon the record as presented we are compelled to predicate our conclusions. The petition in this case contains the following: “1. The court was misled as to a matter of fact to which it is quite clear it attached great significance, viz.: in that part of the decision which assumes that Hanly in some way imposed upon the prohate court, and induced the judge thereof to believe that his bid was identical with that of the Chemung Mining Company, and by relying upon the further fact that Hanly was an officer of the Chemung Mining Company”; and counsel adds, “This state of the facts is not true, nor is there any proof of it.” The record, presumably prepared by, or under the direction of, counsel himself, contains the following statement as in the record of the probate -court (Trans., p. 5, fol. 16) : “And it appearing to the satisfaction of the court that such order confirming said sale in Kennedy J. Hanly was obtained by misrepresentation and fraud upon the part of the said Kennedy J. Hanly in pretending to represent the said> Che-mung Mining Company.” And this statement of the probate judge is nowhere disputed in the record and is first called in question by the petition for a rehearing. Now, which of these two statements, so palpably in conflict, are we to accept as the basis of our conclusions ? “A question not to be asked.” Counsel, in his petition, says this statement of the probate judge “was not proven.” But we are told by counsel that the decrees of the probate court import verity. Certainly, then, the undisputed official statement of the probate court in its order confirming the sale, and which appears in the record presented by counsel himself to this -court, and the correctness of which he is presumed to vouch for, and to which alone ive are confined for our knowledge of the facts in the case, and which the district court has found to be correct and has made the basis of its judgment, are not to be overturned or set aside upon the bare statement of counsel in his petition for a rehearing. But counsel contends that respondent had a “speedy and adequate remedy at law” by appeal. Appeal from what? The order of the probate -court confirming the sale in Hanly ? That order had been set aside by the probate court upon the ground that it had been procured by the misrepresentations and fraud of Hanly; *119and the probate court, recognizing probably a rule which counsel for petitioner seems to overlook, that “fraud vitiates everything,” made an order confirming the sale in the party who it is admitted was the party to whom the sale had been made, and and who was the highest and only bidder at the sale, and the sale to whom had been confirmed by the probate court, but who was deprived of the fruits of his purchase, to wit, a deed of conveyance from the administrator, by the fraudulent misrepresentation of Hanly that he was himself the purchaser — the Che-mung Mining Company incarnate. It seems to us under the conditions shown by the record, the only appeal respondent could have desired was from the refusal of the administrator to execute the conveyance in accordance with the order of the probate court, as it was in this refusal only that he was aggrieved. And his only “speedy and adequate remedy” was in a wr.t of mandate to compel the administrator to execute the convej^ance that he was entitled to, and that he obtained; and from the case as presented to us in the record we think the action of the district court in granting such writ ivas correct. Counsel’s contention that by the action of the probate court on the 26th of July the matter became res adjudicata is not maintainable, either upon principle or authority. The right “to amend arid control its process and orders so as to make them conformable to law and justice” is expressly given to every court by the provisions of subdivision 8 of section 3862 of the Revised Statutes of Idaho, and this power was exercised by the probate court in proper time. Rehearing denied.
Sullivan, C. J., and Quarles, J., concur.